Citation Nr: 1042244	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as secondary to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD), to include as secondary to 
herbicides (Agent Orange) exposure.

3.  Entitlement to service connection for a skin disability, to 
include as secondary to herbicides (Agent Orange) and/or 
hazardous environmental agents employed in Project Shipboard 
Hazard and Defense (SHAD) exposure. 

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for refractive error on a basis 
other than as due to exposure to hazardous environmental agents 
employed in Project SHAD.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the United 
States Navy from September 1965 to October 1967.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims 
file is now in the jurisdiction of the Oakland, California RO.  
The Veteran was scheduled for a hearing before the Board in 
December 2008; he failed to report.  In February 2009, these 
matters were remanded for further development.

In February 2009, the Board denied service connection for 
refractive error as due to exposure to hazardous environmental 
agents employed in Project SHAD.  Because it was the subject of a 
final July 1972 rating decision, the matter of service connection 
for an eye disability (refractive error) on a basis other than as 
due to exposure to hazardous environmental agents employed in 
Project SHAD was remanded for adjudication as a claim to reopen 
(i.e., for a determination as to whether new and material 
evidence has been submitted to reopen the claim).  The portion of 
the claim decided by the Board on the merits in February 2009 is 
final (see 38 U.S.C.A. § 7104); and the remanded portion of the 
claim is all that remains for appellate review.

The issues of service connection for lumbar spine DDD and 
for a skin disability are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.




FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's headaches (chronic 
daily headaches with a background of migraines) are a chronic 
disability that had its onset in service.

2.  An unappealed July 1972 rating decision denied service 
connection for the Veteran's defective vision because it was 
found to be refractive error, and not a compensable disability 
under the law.

3.  Evidence received since the July 1972 rating decision does 
not tend to show that the Veteran's eye disability is other than 
refractive error (or is due to disease or injury in service); 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for an eye 
disability/refractive error; and does not raise a reasonable 
possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  New and material evidence has not been received, and the 
claim of service connection for refractive error may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the headaches claim, as this decision grants the 
benefits sought, there is no reason to belabor the impact of the 
VCAA on the matter.  Any notice error or duty to assist omission 
is harmless.  

Regarding refractive error claim, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice in a claim to 
reopen must include (with some degree of specificity) notice of 
the basis for the prior denial of the claim, notice of the 
evidence and information necessary to reopen the claim, and 
notice of the evidence and information necessary to establish the 
underlying claim of service connection.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Pursuant to the Board's February 2009 
remand, letters in April 2009 and June 2010 provided the Veteran 
Kent-compliant notice, including of what was necessary to 
establish the underlying claim of service connection, and of his 
and VA's responsibilities in claims development.  The letters 
specifically advised him that to reopen the claims he needed to 
submit new and material evidence, and of the bases for the prior 
denial of the claim.  The June 2010 letter also informed the 
Veteran of disability rating and effective date criteria.  
Although complete notice of what is needed to reopen the claim 
was not provided before the initial unfavorable decision in this 
matter, substantially complete notice was provided after the 
Board's remand, and the claim to reopen was thereafter 
readjudicated.  See August 2010 supplemental statement of the 
case (SSOC).  Consequently, any earlier notice defect is cured, 
and the Veteran is not prejudiced by such defect.

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and available post-service treatment records have 
been secured.  The duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach in a 
claim to reopen unless the previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App.  247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Veteran's STRs show that on enlistment in August 1965 he 
reported he did not have a history of frequent or severe 
headaches.  In July 1966 he was seen for sinus headaches.  In 
June 1967, he stated he had experienced headaches since February.  
Later in June 1967, he reported trauma to the left skull 3 years 
prior with persistent headaches since.  The June 1967 
consultation report notes that the Veteran had been doing well 
until February when he began to have headaches.  Neurological and 
X-ray evaluations were normal, with the exception of notation of 
well healed scalp lacerations.  

On July 2009 VA neurological examination it was noted that the 
Veteran's claims file was not available for review.  The examiner 
noted that the Veteran has been followed in the VA neurology 
clinic for headaches which have been termed migraines and which 
started in 1966 during his military service and did not coincide 
with an episode of head trauma or any other medical or life 
event.  Since that time, the Veteran has suffered from two to 
three headaches a month that can perhaps be classified as 
migraines.  He has basically had chronic daily headaches of a low 
intensity without abatement.  In addition, two to three times per 
month, he will get a feeling in the pit of his stomach that then 
is followed by more intense presure and pain in his forehead and 
behind his eyes accompanied by mild nausea and sensitivity to 
light and sound that would last 2 to 3 hours and is helped by 
Zolmitriptan and propranolol he takes on a daily basis.  He had 
noticed no aggravating and/or triggers of his headaches and sleep 
and oral medicines help diminish the headaches.  The assessment 
was that the Veteran had a history and physical consistent with 
chronic daily headaches and a background of migraines as well.  
The examiner provided the following comment/opinion:  

In gathering the history the migraines started during 
the [Veteran's] time in the military service given the 
coinciding nature it is as likely as not that the 
[Veteran's] time in the service contributed to the 
ideology [sic, etiology?] of the headaches, however it 
is impossible to tell with absolute certainty."  
Certainly per the [Veteran's] report the migraines 
were more spontaneous then anything and not aggravated 
by anything in particular and therefore not 
necessarily aggravated during the patient's military 
service but could have been brought on by them, again 
it is as likely as not that the migraines were 
specifically caused by his time in the service.  
However of course most migraine headaches are 
idiopathic in nature and this [Veteran's] migraines 
could certainly be.  I was also asked to specifically 
address whether there is a nexus between any current 
headache disorder and the headaches for which the 
Veteran was seen in service.  In all likelihood they 
are connected in the same disorder.  Given the 
[Veteran's] history over time they are likely 
migraines that started during his time in the service 
and had continued to the current date.  The philosophy 
and logic behind this is that the [Veteran] does not 
have any other medical condition which would cause 
headaches on an outright manner and this had no other 
history which would afford an explanation for them.  

In an October 2009 addendum to the above VA neurology examination 
report, the examiner noted that, after reviewing the Veteran's 
claims file and the original examination, he did not wish to 
change his original assessment that the Veteran suffers from 
migraines and chronic daily headaches and that the etiology is 
unclear, though it is just as likely as not that the headaches 
were brought on by the Veteran's time in the military service.

The Board finds the Veteran credible and competent to describe 
his headache symptoms and their history (the accounts are not 
inconsistent with recorded clinical data).  Given that the STRs 
show complaints of frequent or severe headaches and that the 
nexus opinion on July 2009 VA neurological examination (and in an 
October 2009 addendum to the examination report) supports the 
Veteran's claim (and is based on accurate history and the 
examiner is competent to offer the opinion), the Board finds that 
the evidence is at least in equipoise on the question of whether 
the Veteran has a headaches disorder that was incurred in 
service.  Accordingly, service connection for a headache disorder 
is warranted.

New and Material Evidence

A July 1972 rating decision denied the Veteran's claim of service 
connection for defective vision based on a finding that such was 
a refractive error and was considered to be a constitutional or 
developmental abnormality, and not a compensable disability under 
the law.  He did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Evidence of record at the time of the July 1972 rating decision 
consisted of the Veteran's STRs which show that on service 
entrance examination in August 1965, uncorrected vision of 20/200 
corrected to 20/20 bilaterally was found, and he reported that he 
wore glasses and had no history of eye trouble.  On separation 
examination in October 1967, uncorrected vision of 20/50 in the 
left eye and 20/70 in the right eye, corrected to 20/20 
bilaterally was noted.  The summary of defects and diagnoses 
included a notation that the Veteran had defective visual acuity 
bilaterally, corrected by lens.  

Evidence received since the July 1972 rating decision consists of 
the Veteran's VA treatment records and his written 
communications.  This evidence reflects that the Veteran wears 
glasses.  No eye disability other than refractive error has been 
diagnosed, and there is no medical evidence that relates the 
refractive error to the Veteran's service, or to any event 
therein.  

The Board's February 2009 decision denied service connection for 
refractive error as due to exposure to hazardous environmental 
agents employed in Project SHAD.  That decision is final.  
38 U.S.C.A. § 7104.  The matter now before the Board is 
entitlement to service connection for the Veteran's current eye 
disability (refractive error) on a basis other than as due to 
exposure to environmental agents used in Project SHAD.  As such 
claim was denied by a previous final rating decision, new and 
material evidence is required to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105.

As the Veteran's claim of service connection for defective vision 
was previously denied based on a finding that he had refractive 
error which is not a compensable disability under the law, for 
additional evidence received since the July 1972 rating decision 
to be new and material, it must be evidence that was not 
previously of record that shows or suggests that during service 
the Veteran sustained disease or injury of the eyes superimposed 
on the refractive error that was noted at induction (or that his 
eye disability is other than refractive error).  Notably, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as it is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.
The Veteran's written statements and the VA treatment records are 
new, as they were not previously of record.  However, his 
statements are not competent evidence in this matter, as he is a 
layperson, and the nature of an eye disability diagnosis is a 
medical question that are beyond lay observation capability, and 
requires medical expertise.  And as vision needing correction was 
noted at induction, any argument that refractive error arose from 
an undocumented/alleged injury in service lacks credibility.  

The treatment records associated with the claims file since the 
July 1972 rating decision do not contain any medical opinion or 
other information suggesting that the Veteran's eye disability is 
other than refractive error, or that during service a disease or 
injury was superimposed on the pre-existing refractive error.  

In summary, no evidence received since the July 1972 rating 
decision is competent evidence that relates to the unestablished 
fact necessary to substantiate the claim of service connection 
for refractive error or raises a reasonable possibility of 
substantiating such claim.  Therefore, the additional evidence 
received is not material, and the claim may not be reopened.  


ORDER

Service connection for a headache disorder is granted.

The appeal to reopen a claim of service connection for an eye 
disability/refractive error on a basis other than as due to 
exposure to hazardous environmental agents employed in Project 
SHAD is denied.


REMAND

Although the Veteran was afforded VA examinations in connection 
with his claims of service connection for DDD of the lumbar spine 
and a skin disability in May 2009, the examination reports are 
inadequate for rating purposes.  Specifically, the examiner who 
conducted the back examination noted that the Veteran did not 
have any back problems during his active duty status, and that 
none was recorded in the claims file.  A September 2009 addendum 
to the May 2009 examination report again noted that the Veteran 
did not have any back problems during his active duty service.  
However, as was noted in the Board's February 2009 remand, the 
Veteran was seen with complaints of back pain in December 1966.  
Furthermore, the examiner who conducted the skin examination 
noted that the Veteran had gonorrhea in service, but did not note 
any treatment for skin complaints in service.  The record shows 
that in February 1967 the Veteran was seen with complaints of 
severe neck and back itching; the diagnosis was mild urticarial 
reaction.  [The STRs showing the back and skin complaints are in 
the manila VA Service Department Records Envelope, and are tabbed 
with yellow Post-its.]  Because the VA opinions in connection 
with the Veteran's back and skin claims are based on an 
inaccurate factual premise, they are inadequate, and new opinions 
are necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an orthopedic 
examination of the Veteran to determine the 
likely etiology of his lumbar spine DDD.  His 
claims file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  

Following examination of the Veteran and 
review of his pertinent medical history (and 
noting the pertinent STRs described above), 
the examiner should provide an opinion 
regarding the likely etiology of the 
Veteran's lumbar spine DDD, and specifically 
whether such disability was at least as 
likely as not incurred or aggravated during 
his military service.  The opinion should 
specifically address whether there is any 
nexus between the current DDD and the back 
complaints for which the Veteran was seen in 
service.  The examiner must explain the 
rationale for all opinions.
2.  The RO should also arrange for a 
dermatological examination of the Veteran to 
determine the likely etiology of his claimed 
skin disability(ies).  The claims file (to 
include this remand) must be reviewed by the 
examiner.  All pertinent findings should be 
reported.

Upon examination of the Veteran and review of 
his medical history (noting the STRs 
described above), the examiner should provide 
an opinion as to the nature and likely 
etiology of the Veteran's skin 
disability(ies), and specifically whether any 
was at least as likely as not (a 50% or 
better probability) incurred or aggravated 
during the Veteran's military service 
(including as due to exposure to 
environmental hazards therein).  The opinion 
must address whether there is a nexus between 
a skin disability and any complaints in 
service.  The examiner must explain the 
rationale for all opinions.

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


